internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-114821-02 date date re request for a revised schedule of ruling amounts taxpayer parent nuclearco plant location commission a commission b director fund a b c d plr-114821-02 -2- e f g h i j k l m n o p q r s t u v w x y z -3- plr-114821-02 dear this letter responds to your request dated date and subsequent submission for a revised schedule of ruling amounts under sec_1_468a-3 of the income_tax regulations for the taxpayer’s nuclear decommissioning fund fund because taxpayer acquired its interest in plant pursuant to a tax-free spin-off transaction the required information for the schedule of ruling amounts was submitted on behalf of the taxpayer pursuant to sec_1_468a-3 the taxpayer has represented the following facts and information relating to the ruling_request taxpayer is a percent owned by parent and files a consolidated federal_income_tax return with parent taxpayer owns a b percent interest as a tenant in common in the plant which is situated at location taxpayer received its interest in the plant and the fund from nuclearco on c pursuant to a tax-free spin-off transaction that qualified for nonrecognition treatment pursuant to sec_368 and sec_355 of the internal_revenue_code in d the state enacted law effective on e pursuant to law commission a approved inclusion of nuclear decommissioning costs in stranded costs to be recovered by means of a non-bypassable transmission and distribution charge called a f in g commission a approved nuclearco’s comprehensive restructuring proposal specifically as part of the restructuring nuclearco transferred ownership of the plant and associated qualified and nonqualified decommissioning funds to taxpayer in constructive exchange for taxpayer stock nuclearco then distributed the stock of taxpayer to parent such that taxpayer became and nuclearco remained first-tier subsidiaries of parent the nrc license was transferred to taxpayer and taxpayer assumed the decommissioning liability nuclearco continued to collect decommissioning expenses through the non-bypassable transmission and distribution charge and transferred the funds collected to taxpayer through capacity reservation charges contained in power purchase agreements between nuclearco a marketing company and taxpayer the taxpayer proposed the following language be included by commission a in a clarifying order in connection with the corporate realignment and transfer of generation facilities is directed to take appropriate action to provide that amounts recovered through the for nuclear decommissioning are transferred through to the plr-114821-02 -4- owner of the as long as said owner is an entity owned and controlled directly or indirectly by taxpayer is under the audit jurisdiction of the director taxpayer is subject_to the jurisdiction of commission a which covers i percent of the taxpayer’s total electric sales and commission b which covers j percent for a total of a percent the operating license for the plant is scheduled to expire on h taxpayer is requesting review of its prior schedule of ruling amounts for the fund because taxpayer determined its ruling_amount for the year k by prorating nuclearco’s schedule of ruling amounts to reflect taxpayer’s acquisition of the plant on l in accordance with sec_1_468a-6 pursuant to sec_1_468a-6 taxpayer must request a schedule of ruling amounts for the years following taxpayer’s acquisition of the plant commission a has authorized nuclear decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes by authorizing such costs to be collected by nuclearco and transferred to taxpayer as part of the restructuring of nuclearco and its transfer of its interest in the plant to taxpayer commission a approved the continued collection of the same amount of decommissioning costs previously authorized for nuclearco but through a non-bypassable charge over a shorter period of time m years in its final order entered on n at docket no o commission a authorized the collection of decommissioning costs for taxpayer’s interest in two plants including plant in the amount of dollar_figurep based on an allocation method provided by commission a in a previous order taxpayer determined dollar_figureq to be included in taxpayer’s cost of service in determining the amount of decommissioning costs for taxpayer’s interest in the plant to be collected from commission a’s jurisdictional customers commission a used an estimated cost of dollar_figurer s dollars as a base cost for decommissioning the plant this base cost escalated annually at the rate of r percent results in a future decommissioning cost of dollar_figureu v dollars for commission a the defined funding_period and defined level_funding limitation period extends from w the estimated_useful_life of the plant is x years and the estimated period for which the fund will be in effect is x years therefore the qualifying percentage is y percent the assumed after-tax rate of return to be earned on the assets of the fund is z percent ruling amounts for commission b were not requested and are not specifically reviewed herein at the present time there are no proceedings before commission a or commission b that may result in an increase or decrease in the amount of decommissioning costs for the plant to be included in taxpayer’s cost of service for ratemaking purposes plr-114821-02 -5- sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within ½ months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the ½ month deadline for making a payment to a nuclear decommissioning fund must make such payment to the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount plr-114821-02 -6- of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that in general the ruling_amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant plr-114821-02 -7- sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant we have examined the representations and the data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely upon these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and will be treated as an eligible_taxpayer under sec_1_468a-1 of the regulations only during such period as nuclearco is authorized by commission a to collect decommissioning costs from customers and is obligated to pay the amounts collected to taxpayer as required by sec_1_468a-3 of the regulations commission a has authorized decommissioning costs to be included in the nuclearco’s cost of service for ratemaking purposes we deem this authorization to be effective for the taxpayer as well but only during such period as nuclearco is authorized by commission a to collect decommissioning costs and is obligated to pay the amounts collected to the taxpayer the taxpayer has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the taxpayer has determined that x percent is the qualifying percentage as calculated under sec_1_468a-3 of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts with regard to commission a satisfies the requirements of sec_468a of the code plr-114821-02 -8- approved schedule of ruling amounts commission a year commission a plr-114821-02 -9- approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective in addition approval of this schedule of ruling amounts is expressly conditioned on the continued existence of the commission a order requiring that nuclearco collect decommissioning costs on behalf of the taxpayer and pay all such collections to the taxpayer and on the continued direct or indirect ownership of the taxpayer by nuclearco except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in particular no opinion is expressed or implied concerning whether the collection of decommissioning costs by nuclearco and payment of those collections to the taxpayer is includible in the gross_income of and deductible by any entity other than the taxpayer the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
